DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 01 February 2021, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph rejection have been fully considered and are persuasive.  The rejection of 11 November 2020 has been withdrawn and replaced as set forth below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first cooling assembly placed directly over the carotid artery and the vertebral artery on one side of the neck and a second cooling assembly placed directly over the carotid artery and the vertebral artery on the other side of the neck” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide proper antecedent basis for the following:
“placing a first cooling assembly directly over the carotid artery and the vertebral artery on one side of the neck and placing a second cooling assembly directly over the carotid artery and the vertebral artery on the other side of the neck” in claim 16
“measuring the temperature of the neck overlying at least one of the carotid arteries and the vertebral arteries and adjusting the cooling of the 
“measuring the temperature of the neck overlying each of the carotid arteries and adjusting the cooling of each of the carotid arteries in response to the respective measured temperature of the carotid arteries and further comprising measuring the temperature of the neck overlying each of the vertebral arteries and adjusting the cooling of each of the vertebral arteries in response to the respective measured temperature of the vertebral arteries” in claim 27 and 33
“placing a first independently-controlled cooling assembly directly over the carotid artery and the vertebral artery on one side of the neck and placing a second independently-controlled cooling assembly directly over the carotid artery and the vertebral artery on the other side of the neck” in claims 28 and 32
Additionally, the specification uses the terminology “cooling means or devices” as well as “cooling device or assembly” interchangeably which is confusing for at least the reasons set forth below with respect to claim 22.  
Claim Objections
The claims as filed 01 February 2021 indicate claims 19-22 as cancelled and should indicated claims 19-21 as cancelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22-24, 29 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 states “wherein each of the first cooling assembly and the second cooling assembly includes a cooling device carried by the collar.”  This is unclear because claim 16 already requires a cooling assembly and the specification uses the terminology “cooling means or devices” as well as “cooling device or assembly” interchangeably.  Therefore, it is unclear how a cooling assembly of the current claims would not already provide for a cooling device.  Further the distinction between the cooling assembly and the cooling device is unclear.  
Claims 23-24 are necessarily rejected as being dependent on rejected claim 22.
Claim 29 recites “wherein each independently-controlled device is a thermoelectric device.”  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if applicant means to refer back to the first and second independently-controlled assemblies of claim 28 or if the independently-controlled devices are additional structures to that of the assemblies in claim 28.  For the purpose of the Application of prior art, this claim is being interpreted as --wherein each independently-controlled assembly is a thermoelectric device--.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16-18, 22, 23, 25, 28, 30 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0269852 A1 to Lennox et al. (Lennox) in view of US 2002/0120317 A1 to Fletcher (Fletcher).
Regarding claim 16, Lennox teaches a method for inducing hypothermia in a patient having a neck with a carotid artery and a vertebral artery extending though each side of the neck to anterior cerebral arteries, middle cerebral arteries, posterior cerebral arteries and a basilar artery in a brain, comprising placing a collar (20) around the neck (see for example Fig. 2B) for removing heat from arteries and veins within a neck of the patient ([0009]) via heat exchange between a cooling fluid within the fluid circulation space of the collar and blood of the arteries and veins ([0009]).  A single cooling assembly of Lennox is in communication with all the arteries and veins in the neck of the user so as to cause controlled cooling ([0044 for example discusses control console 2 which controls cooling by controlling the delivery of cooling fluid during operation of 
Fletcher teaches an analogous method to that of Lennox as well as the ability to selectively apply the cooling to independent pads placed on either side of the neck (see for example the abstract).  Fletcher teaches supplying by liquid circulating means a cooling liquid from a liquid source to the pads (1 and 2) whereby the cooling liquid can circulate through one of the pads, or both of the pads to cool either one half of the brain, or another half of the brain, or both halves thereof (see for example [0005, 0013]).  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided separate cooling assemblies for the left and right sides of the neck so as to allow for cooling of either one half of the brain, or another half of the brain, or both halves thereof as taught by Fletcher (see for example [0005]).
Regarding claim 17, the combination teaches the method of claim 16 as well as Lennox teaching further comprising monitoring the temperature of organs within the patient and adjusting the cooling to at least some of the carotid arteries and vertebral arteries in response to the monitored temperatures of the organs ([0043-0044]).
Regarding claim 18, the combination teaches the method of claim 17 as well as wherein the organs are selected from the group consisting of a stomach, an esophagus, a bladder and a brain ([0043]).

Regarding claim 23, the combination teaches the method of claim 22 as well as Fletcher teaches wherein each cooling device is an independently controlled cooling device (see for example [0005, 0013]).
Regarding claim 25, the combination teaches the method of claim 16 as well as Lennox teaching wherein the placing the collar step includes securing the collar around the neck of the patient (attachment mechanism 57/70/72/85 in Figs. 5A-8B).
Regarding claim 28 and 30, Lennox teaches a method for inducing hypothermia in a patient having a neck with a carotid artery and a vertebral artery extending though each side of the neck to anterior cerebral arteries, middle cerebral arteries, posterior cerebral arteries and a basilar artery in a brain, comprising placing a collar (20) around the neck (see for example Fig. 2B) for removing heat from arteries and veins within a neck of the patient ([0009]) via heat exchange between a cooling fluid within the fluid circulation space of the collar and blood of the arteries and veins ([0009]).  A single cooling assembly of Lennox is in communication with all the arteries and veins in the neck of the user so as to cause controlled cooling ([0044 for example discusses control console 2 which controls cooling by controlling the delivery of cooling fluid during operation of the system and the duration of application of the cooling fluid) of the anterior cerebral arteries, the middle cerebral arteries, the posterior cerebral arteries 
Fletcher teaches an analogous method to that of Lennox as well as the ability to selectively apply the cooling to independent pads placed on either side of the neck (see for example the abstract).  Fletcher teaches supplying by liquid circulating means a cooling liquid from a liquid source to the pads (1 and 2) whereby the cooling liquid can circulate through one of the pads, or both of the pads to cool either one half of the brain, or another half of the brain, or both halves thereof (see for example [0005, 0013]).  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided separate cooling assemblies for the left and right sides of the neck so as to allow for cooling of either one half of the brain, or another half of the brain, or both halves thereof as taught by Fletcher (see for example [0005]).
Regarding claim 35, the combination teaches the method of claim 16 as well as Lennox teaching adjusting the cooling of the at least one of the carotid arteries and the vertebral arteries ([0044 for example discusses control console 2 which controls cooling by controlling the delivery of cooling fluid during operation of the system and the duration of application of the cooling fluid) and Fletcher teaching adjusting the cooling of the at least one of the carotid arteries and the vertebral arteries ([0014] teaches a control unit 18 which adjusts the temperature of the cooling liquid).
Claims 24 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lennox and Fletcher as applied to claims 22 and 28 above, and further in view of US 2009/0312676 A1 to Rousso et al. (Rousso).
Regarding claims 24 and 29, the combination of Lennox and Fletcher teaches the method of claims 22 and 28, but not wherein each cooling device is a thermoelectric device as in claim 24 or wherein each independently-controlled assembly is a thermoelectric device as in claim 29.  Rousso teaches an analogous cooling method of circulating a cooling fluid to that of both Lennox and Fletcher as well as an alternative embodiment where there is no circulating fluid and the circulating fluid is substituted with a Peltier unit (Figs. 2D and 4A) which allows for a thin and flexible unit as well as needing only a source of electricity ([0135, 0149]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the thermoelectric devices of Rousso for the circulating fluid of Lennox as an obvious substation for one known cooling method for another as an obvious matter of engineering design choice as Rousso teaches that using a thermoelectric device allows for a thin and flexible unit as well as allows for ease of use by needing only a source of electricity as taught by Rousso ([0135, 0149]).
Claims 26, 31, 32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lennox and Fletcher as applied to claims 16 and 28 above, and further in view of US 2013/0253395 A1 to Sandhu et al. (Sandhu).
Regarding claims 26 and 31, the combination of Lennox and Fletcher teaches the method of claims 16 and 28 as well as Fletcher teaches monitoring means including sensors for monitoring a temperature of each half of the brain and connected to control 
Regarding claims 32 and 34, Lennox teaches a method for inducing hypothermia in a patient having a neck with a carotid artery and a vertebral artery extending though each side of the neck to anterior cerebral arteries, middle cerebral arteries, posterior cerebral arteries and a basilar artery in a brain, comprising placing a collar (20) around the neck (see for example Fig. 2B) for removing heat from arteries and veins within a neck of the patient ([0009]) via heat exchange between a cooling fluid within the fluid circulation space of the collar and blood of the arteries and veins ([0009]).  A single cooling assembly of Lennox is in communication with all the arteries and veins in the neck of the user so as to cause controlled cooling ([0044 for example discusses control console 2 which controls cooling by controlling the delivery of cooling fluid during operation of the system and the duration of application of the cooling fluid) of the anterior cerebral arteries, the middle cerebral arteries, the posterior cerebral arteries 
Fletcher teaches an analogous method to that of Lennox as well as the ability to selectively apply the cooling to independent pads placed on either side of the neck (see for example the abstract).  Fletcher teaches supplying by liquid circulating means a cooling liquid from a liquid source to the pads (1 and 2) whereby the cooling liquid can circulate through one of the pads, or both of the pads to cool either one half of the brain, or another half of the brain, or both halves thereof (see for example [0005, 0013]).  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided separate cooling assemblies for the left and right sides of the neck so as to allow for cooling of either one half of the brain, or another half of the brain, or both halves thereof as taught by Fletcher (see for example [0005]).
While, Fletcher teaches monitoring means including sensors for monitoring a temperature of each half of the brain and connected to control unit (18) connected to a device which adjusts the temperature of the cooling liquid ([0014]).  However, the combination does not teach the measuring done at at least one of the carotid arteries and the vertebral arteries.  Sandhu teaches an analogous arterial cooling element to that of Lennox and Fletcher as well as mounting a sensor in the vicinity of one of the patient’s carotid triangle for monitoring one or more circulatory parameters such as .
Allowable Subject Matter
Claims 27 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794